1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     CESAR D. CARRILLO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:18-PO-00614 JDP
                                                 )
13       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   SETTING COLLATERAL FORFEITURE
                                                 )
15   CESAR D. CARRILLO,                          )
                                                 )   Date: June 12, 2019
16       Defendant.                              )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Jeremy D. Peterson
17                                               )
18
19           It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, Cesar D. Carrillo, that collateral forfeiture may be set in the above case in the amount
21   of $350 in lieu of the appearance scheduled for June 12, 2019. The parties agree that the
22   scheduled status conference may be vacated.
23           Mr. Carrillo is charged in violation notice 7576821/CA76 with driving without a license.
24   The parties have agreed to convert this citation from a mandatory appearance to a collateral
25   forfeiture in the amount of $350 plus a $30 processing fee. To resolve the citation, Mr. Carrillo
26   /////
27   /////
28   /////

                                                     -1-
1    will pay a total amount of $380 to the Central Violations Bureau within 60 days of the day the
2    Court adopts the attached order.
3                                                   Respectfully Submitted,
4                                                   HEATHER E. WILLIAMS
                                                    Federal Defender
5
6    Dated: June 10, 2019                           /s/ T. Zindel________________ __
                                                    TIMOTHY ZINDEL
7                                                   Assistant Federal Defender
                                                    Attorney for CESAR D. CARRILLO
8
9                                                   McGREGOR SCOTT
                                                    United States Attorney
10
11   Dated: June 10, 2019                           /s/ T. Zindel for S. St. Vincent
                                                    SUSAN ST. VINCENT
12                                                  Legal Officer
13
14                                               ORDER
15
              The status conference scheduled for June 12, 2019, is vacated. Collateral is set at $350.
16
     Mr. Carrillo shall pay $350 plus a $30 processing fee to Central Violations Bureau within 60
17
     days of the date of this order.
18
19
     IT IS SO ORDERED.
20
21
     Dated:      June 12, 2019
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                      -2-
